August 26, 2011

Mr. Harry Lloyd Scarborough
Faubus & Scarborough LLP
1010 Lamar Street, Suite 1020
Houston, TX 77002

Mr. Glenn Richard Legge
Legge Farrow Kimmitt McGrath & Brown, LLP
6363 Woodway, Suite 400
Houston, TX 77057
Ms. S. Shawn Stephens
Baker & Hostetler, LLP
1000 Louisiana, Suite 2000
Houston, TX 77002-5018

RE:   Case Number:  08-0890
      Court of Appeals Number:  14-07-00970-CV
      Trial Court Number:  2004-61582

Style:      THE HOUSTON EXPLORATION CO. AND OFFSHORE SPECIALTY FABRICATORS,
      INC.
      v.
      WELLINGTON UNDERWRITING AGENCIES, LTD., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Theresa Chang |
|   |Mr. Christopher A.|
|   |Prine             |
|   |Mr. Jay K.        |
|   |Rutherford        |
|   |Mr. Philip D.     |
|   |Nizialek          |
|   |Mr. Francis I.    |
|   |Spagnoletti       |
|   |Mr. Ashley T.     |
|   |Parrish           |